Citation Nr: 1027908	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety reaction with headaches, dizziness, and dysthmia.  

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease.  

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The case was received at the Board in June 2007 and forwarded to 
the Veteran's representative that month.  The representative 
completed its review and returned the case to the Board in March 
2010, along with a written presentation that requested a remand 
for examination of the Veteran based on the time that had elapsed 
since the last VA examination.  The written presentation did not 
identify any additional evidence or even assert that the 
conditions had actually worsened.  It merely argued that it was 
plausible that the conditions had worsened.  However, the mere 
passage of time does not, by itself, raise any implication that 
the conditions have increased in severity.  To the contrary, as 
discussed below, the evidence shows the service-connected 
disabilities are stable.  The Veteran has written in criticizing 
the representative for almost 3 years delay and disparaging any 
further delay that might be occasioned by a remand.  He reports 
financial hardship and does not report any change in his service-
connected disabilities or increase in their symptoms.  
Consequently, the Board proceeds with its review of the appeal.  

The issue of entitlement to service-connection for 
swelling of the legs and ankles as secondary to the 
service-connected heart condition has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected anxiety reaction with headaches, 
dizziness, and dysthmia is manifested by a mildly positive 
affect, "okay" mood, and mildly under productive speech.  There 
is occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, sleep impairment, and mild memory loss.  The service-
connected psychiatric disability does not result in occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The service-connected hypertensive cardiovascular disease is 
manifested by a workload of 5 to 7 METs resulting in symptoms.  
There is no evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, congestive heart 
failure, or left ventricular dysfunction with an ejection 
fraction less than 50 percent.  

3.  The service-connected hypertension is manifested by systolic 
blood pressure readings in excess of 160 with a need for 
continuous medication.  Diastolic blood pressures are not 
predominantly 110 or more and systolic blood pressures are not 
predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an 
anxiety reaction with headaches, dizziness, and dysthmia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 9400, 9433 (2009).  

2.  The criteria for a rating in excess of 30 percent for 
hypertensive cardiovascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7007 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 7101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in March 2005 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claims in June 20005.  VA has complied with 
the notice requirements of VCAA and has no outstanding duty to 
inform the appellant that any additional information or evidence 
is needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  VA clinical records 
have been obtained.  The Veteran has had VA examinations and 
medical opinions have been obtained.  As noted above, there is no 
claim or evidence that the conditions have changed since the most 
recent VA examinations.  Significantly, while the representative 
has requested a remand and further examinations, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence of 
increased disability or other evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Disability Ratings

The current claim was received in March 2005.  The Veteran 
reported that he was experiencing headaches more frequently 
during the past 12 months.  When he exerted himself physically, 
he became easily fatigued.  The more fatigued he was, the more 
severe his headaches became.  He went on to write that he could 
not walk over 200 yards without experiencing chronic fatigue and 
shortness of breath, which caused him to again experience severe 
headaches.  He sated that he could no longer work in his garden 
or stand long.  Digging or chopping for one minute would cause a 
"killing" headache and leave him exhausted, mentally and 
physically.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Anxiety Reaction with Headaches, Dizziness, and Dysthmia

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety and depressive 
disorders, is: 
	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.............100 percent; 
	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships............70 percent; 
	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships....................................................
..........................................50 percent; 
	Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events)............30 percent; 
	Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous 
medication.......................................................
..........................................10 percent; 
	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.......................................................
...............0 percent. 
38 C.F.R. § 4.130, Code 9400, 9433 (2009).

When the Veteran was seen at the VA mental health clinic, in 
April 2004, his affect was depressed and he reported that his 
mood was mildly sad.  Other findings were within normal limits.  
He was casually dressed and groomed and his speech was within 
normal limits.  His weight loss progress was discussed.  

In May 2004, the Veteran was again noted to have a depressed 
affect.  He reported that his mood was mildly sad.  Other 
findings were within normal limits.  He was casually dressed and 
groomed and his speech was within normal limits.  The impression 
was moderate recurrent depression.  The global assessment of 
functioning (GAF) was 52.  It was commented that the Veteran 
continued to have moderate depression.  He had had considerable 
weight gain over the past several months.  The focus of the 
session was on lifestyle changes for healthier eating and 
exercise habits.  

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  

In July 2004, the Veteran's affect was depressed and his mood was 
reportedly mildly depressed.  Other findings were within normal 
limits.  He was casually dressed and groomed and his speech was 
within normal limits.  He reported that there was little change 
in his circumstances.  He was worried about health problems.  He 
felt that his memory was worse over the last few months.  The 
impression was moderate recurrent depression.  The GAF was 52.  
It was commented that the Veteran continued to have moderate 
depression.  He had had considerable weight gain over the past 
several months.  The focus of the session was on perceived 
cognitive problems.  

To follow-up on his complaints of forgetfulness, the Veteran was 
given a detailed neuropsychological evaluation in August 2004.  
He reported he was forgetful and his wife reported he was quick 
tempered.  He was fully oriented, casually dressed and groomed, 
and had variable eye contact.  Speech was fluent.  No motor 
abnormalities were observed.  Thought processes and content were 
within normal limits.  His affect was flat and his mood was 
dysphoric.  He was cooperative, although test results seemed 
somewhat more impaired compared to his level of functioning 
during the interview.  It was concluded that the variable test 
results were an underestimate of his true functioning.  The 
diagnosis was depressive disorder, recurrent, moderate.  The GAF 
was 52.  

At the mental health clinic, in October 2004, the Veteran's 
affect was noted to be blunted and he reported that his mood was 
depressed.  He was casually dressed and groomed and his speech 
was within normal limits.  He continued to worry about long term 
problems involving his health, disability and finances.  He was 
continuing to gain weight and had not been able to make dietary 
changes.  

When the Veteran was seen at the VA mental health clinic, in 
November 2004, his affect was mildly positive and his mood was 
reported to be improving.  It was noted that his sister had 
returned and he was spending time with her.  The impression was 
dysthmia and the GAF was 53. 

In January 2005, the Veteran was casually dressed and groomed and 
his speech was within normal limits.  His affect was blunted and 
his mood was reported to be depressed.  He said that the holidays 
had been a rough time for him.  A brother had died and his wife's 
sister had been diagnosed with cancer.  The impression was 
dysthmia and the GAF was 51.  It was commented that the Veteran 
had a long standing depression and several life stressors, which 
had occurred over the past 6 weeks were likely associated with 
worsening depressive symptoms.  He was working on weight loss.  

In February 2005, the Veteran's affect was mildly positive and 
his mood was less depressed.  He was attending another church and 
felt an instant connection.  He was looking for secure work to 
meet increased financial demands, including his wife's health 
care.  He was getting out more to help a friend.  He was walking 
some with his sister.  Overall, he reported more optimism about 
the future and his ability to improve the situation.  The 
impression was dysthmia and the GAF was 53.  

The report of the April 2005 VA mental examination shows the 
Veteran reported that his depressive symptoms were much worse and 
he saw no way out.  Symptoms included depressed mood, 
irritability, insomnia, weight gain, fatigue, feelings of 
helplessness and hopelessness, and difficulty with concentration.   
They were said to be chronic and occurred continuously and daily, 
with a moderate level of severity.  Recent stressors included the 
death of his brother, the death of his step son, poor physical 
health, financial problems, and his wife's health problems.  He 
was treated with medication and reported that it provided minimal 
improvement.  He had not been employed full time since 1984 due 
to health problems.   They included gout, hypertension, history 
of pulmonary embolism, pulmonary hypertension, gastroesophageal 
reflux disease, angina, and sleep apnea.  He was currently 
working part time as a school bus monitor.  He was able to 
perform basic and industrial activities of daily living without 
difficulty.  

On mental status examination, the Veteran was noted to be alert 
and oriented.  He was cooperative, although eye contact was poor.  
He appeared anxious.  He was well groomed and casually dressed.  
He demonstrated slow psychomotor activity.  There was no evidence 
of involuntary movements.  He described his mood as sad.  His 
affect was restricted.  Speech was slow and hesitant.  Thought 
processes were goal directed and coherent.  There was no evidence 
of delusional thinking.   He denied auditory or visual 
hallucinations.  He denied suicidal or homicidal ideation or 
plan.  There was no evidence of obsessions or compulsions.  
Memory was grossly intact for recent and remote events.  Insight 
was poor.  As to judgment, he appeared to be able to protect 
himself from common dangers.  

The impression was a dysthmic disorder and the GAF was 51.  It 
was commented that the Veteran continued to meet the criteria for 
dysthmic disorder.  It was a chronic condition with no 
remissions.  According to the notes, he was treated with 
medication with very little improvement in his mood.  He reported 
that his depressive symptoms were getting worse.  They were 
continuous and occurred daily.  It was noted that the GAF score 
of 51 represented a moderate degree of impairment in both social 
and industrial functioning.  There was marital discord and social 
isolation.  He had not been able to work full time since 1984 due 
to medical problems.   He had been working part-time as a school 
bus monitor and had not had to take time off for mental health 
issues.  There was no observable impairment in thought processes 
or communications.    

The Veteran was seen at the VA mental health clinic in April 
2005.  His affect was mildly depressed and his mood was reported 
to be down.  He was casually dressed and groomed and his speech 
was within normal limits.  He reported that he was struggling to 
continue to work as a bus monitor for the local school system.  
He found the children quite challenging.  He had increased back 
pain from rough bus rides.  He had stressors related to health 
problems of family and friends.  He had considerable trouble 
sleeping.  He had increased worries about his job, money, and 
family health concerns.  The impression was dysthmia and the GAF 
was 50.  It was commented that he had long standing depression 
and was working toward some changes in his situation.  He had 
difficulties facing some struggles on the job and with family 
health problems.  

In May 2005, the Veteran's affect was depressed and he reported 
that his mood was down.  His previous findings and concerns 
continued.  The impression was dysthmia and the GAF was 50.  In 
July 2005, the findings remained the same.   The Veteran was 
having difficulty coping with the recent death of a brother.  The 
GAF remained 50.  The focus of the session was developing coping 
skills to prepare to return to work.  He was encouraged to 
increase exercise and pleasurable activities.  

The Veteran was casually dressed and groomed for his September 
2005 appointment at the VA mental health clinic.   His affect was 
bland.  His mood was reported to be "okay."  His speech had a 
normal rate and volume, while being mildly underproductive.  He 
denied any new problems.  He stated that he was taking it one day 
at a time and trying to stay positive.  He was working a few 
hours in the morning and afternoon.  He spent his leisure time 
watching his chickens.  He was encouraged to stay active.  The 
impression was dysthmia and the GAF was 52.  

In November 2005, the Veteran was seen at the VA mental health 
clinic.  He was casually dressed and groomed.  His affect was 
bland.  His mood was reported to be "okay."  His speech had a 
normal rate and volume, while being mildly underproductive.  He 
continued to work part time as a school bus monitor and found it 
difficult to fit exercise into his schedule.  He denied any new 
problems.  He was trying to stay positive.  The impression was 
dysthmia and the GAF was 53.  It was commented that the Veteran 
had long standing depression and was doing "okay."  He had 
decreased his exercise due to his work schedule and was 
encouraged to improve this, especially in light of the weight 
gain in the past 6 months.  The clinician was of the opinion that 
the Veteran was otherwise quite stable, without new complaints.  

In December 2005, the Veteran was seen at the VA mental health 
clinic.  He was casually dressed and groomed.  His affect was 
bland.  His mood was reported to be "okay."  His speech had a 
normal rate and volume, while being mildly underproductive.  He 
continued to work as a school bus monitor and tolerated it while 
enjoying the extra money.  He was exercising once a week.  He 
continued to focus on negative views of himself, the world, and 
the future.  The session focused on how negative thoughts 
influenced mood and could be modified.  He was able to identify 
positive aspects of life, but then mentioned why they were not 
always positive.  He was encouraged to count his blessings in 
spite of their not being perfect blessings.  The impression was 
dysthmia and the GAF was 51.  The clinician commented that the 
Veteran had long standing depression but was doing "okay."  He 
was encouraged to increase his exercise in light of his weight 
gain.  Otherwise, he was quite stable and without new complaints.  
The session focused on increasing his focus on the positive 
aspects of life and not ruminating on negative/bad events.  

In a note dated in February 2006, complaints and findings were 
essentially the same as previously.  The GAF was 52.  The Veteran 
had gotten back to working on his weight loss and his 
relationship with his wife was improving.  

In March 2006, the Veteran was reported to be casually groomed 
and dressed.  His affect was mildly positive.  His mood was 
reported to be 'okay."  His speech was within normal limits as 
to rate and volume while being mildly under productive.  He 
continued to work part time as a school bus monitor.  He had been 
tolerating the physical and emotional demands of the job.  He 
continued to be concerned about finances and medical expenses.  
The impression was dysthmia and the GAF was 53.  It was commented 
that the Veteran had long standing depression but was doing 
"okay."  

Conclusion

The Veteran's representative has requested a remand and another 
examination of the Veteran.  However, there is no claim or 
evidence that the Veteran's service-connected psychiatric 
disability has any of the manifestations indicative of the next, 
50 percent, level of disability.  His affect was noted to be flat 
once in 2004, but otherwise it has been described as blunted or 
bland, not flattened.  There is no indication that the Veteran's 
affect has any impact on his work.  His speech is somewhat under 
productive, but it is not circumstantial, circumlocutory, or 
stereotyped.  There is no report of panic attacks.  There is no 
evidence that he has difficulty in understanding complex 
commands.  He has complained of forgetfulness but testing showed 
no significant memory impairment.  There is no impairment of 
judgment or abstract thinking.  The disturbances of motivation 
and mood are consistent with the current evaluation and do not 
reflect the greater levels of impairment associated with a 50 
percent rating.  There is no evidence of difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence here shows that the service-connected psychiatric 
disability has been quite stable over several years and that the 
symptomatology has been described as moderate by the 
professionals who have examined and evaluated the Veteran.  While 
he may feel that a higher rating is warranted, the findings of 
those trained medical professionals are substantially more 
probative and show by a preponderance of evidence that the 
service-connected psychiatric disability does not approximate the 
criteria for a rating in excess of 30 percent.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).   

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected 
psychiatric disability has not significantly changed and uniform 
rating is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 30 percent 
rating.  

Hypertensive Cardiovascular Disease

The service-connected hypertensive cardiovascular disease is 
rated under the following criteria.  One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  
	Chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 
percent...............................................100 
percent;  
	More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 
percent..........................................................
.60 percent;  	Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray...................30 
percent;  	Workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.........................................................
...............................................10 percent.  
38 C.F.R. § 4.104, Code 7007 (2009).

The Veteran has asserted that his service-connected heart 
condition has caused swelling in his legs and ankles.  Such 
swelling is not part of the criteria for rating the service-
connected heart disability.  It would be separately rated, if it 
is determined that the Veteran has such a disability as the 
result of service or from a service-connected disability.  Thus, 
the swelling will not be discussed in detail here as a 
manifestation of the service-connected disability.  Rather, as 
emphasized above, the claim has been referred to the RO for 
appropriate action.  

The Veteran was seen at the VA coagulation clinic in April 2004.  
He reported doing well.  He was thereafter seen on a regular 
basis.  The findings at that clinic did not identify any of the 
criteria for an increased rating for the service-connected 
hypertensive heart disease.  

The Veteran was seen at the VA primary care clinic in September 
2004.  His pulse was 63.  Blood pressure was 137/63.  His heart 
had a regular rate and rhythm.  There was 2+ edema in the 
extremities.  

When seen at the mental health clinic, in October 2004, the 
Veteran complained of a new onset of heart fluttering, which he 
attributed to medication.  

On VA examination in April 2005, the Veteran's history was 
reviewed.  He had had a cardiac catheterization in 1984.  His 
doctor had diagnosed angina and put him on isosorbide.  Blood 
pressures are discussed below.  It was noted that a chest X-ray 
done several years earlier showed borderline cardiomegaly, but a 
chest X-ray done in April 2005 showed a normal heart shadow.  
There was no history of congestive heart failure.  The ejection 
fraction in June 2001 was 53 percent.  Creatinine was borderline 
elevated.  He reported chest pain and shortness of breath.  The 
episodes were worse with activity.   He got it usually by walking 
200 feet.  He reported episodes of chest pain 4 to 5 times a day.  
They occurred with rest, but more with minimal exertion.  He had 
no history of syncopal episodes.  He complained of extreme 
fatigue on walking 200 feet.  

On examination, the claims file was reviewed.  The Veteran was 6 
foot, 2 inches tall and weight 340 pounds.  Pulse was 72.  His 
conjunctivae were pink and the sclerae were anicteric.  The first 
and second heart sounds were heard.  The rate was regular.  There 
were no pericardial rubs or murmurs.  The extremities had 
prepitting tibial edema.  The pertinent diagnosis was chest pain 
in a patient with multiple risk factors for coronary artery 
disease.  It was remarked that the recent chest X-ray showed a 
normal cardiac shadow and no evidence of congestive heart 
failure.  The stress test was cancelled due to chest pain, but 
the estimated METs would be 5 to 7.  An electrocardiogram was 
unremarkable.  An echocardiogram showed normal left ventricular 
function.  The examiner expressed the opinion that the fact that 
the Veteran was obese might be contributing to his chest pain and 
shortness of breath from deconditioning.  

When seen at the VA primary care clinic, in August 2005, it was 
noted that the Veteran's weight continued to climb and his need 
to lose weight was discussed with him.  He did not do enough 
exercise.  His pulse was 66 and blood pressures were 160/79 and 
140/75.  His weight was 355 pounds.   

At the primary care clinic, in January 2006, the Veteran's 
complaints of headaches and dizziness were noted.  He had no 
chest pains.  Pulse was 69 and blood pressure was 161/73.  

Conclusion

The representative has requested a remand and another 
examination.  It is particularly noted that the stress test was 
cancelled due to the Veteran's chest pain.  That is no an unusual 
reason to cancel a stress test.  In fact, in light of the 
Veteran's continuing chest complaints, there is no reason to 
assume that a stress test would be done on remand.  Of course the 
chest complaints might have ceased, but that would be evidence of 
improvement rather than a worsening of the condition.  Under 
these circumstances, the regulations allow the examiner to 
estimate the METs.  38 C.F.R. § 4.104, Note (2) (2009).  

In this case, the examiner considered the Veteran's description 
of his limitations and the results of other tests, such as 
X-rays, electrocardiogram and echocardiogram studies.  This very 
thorough work-up led the examiner to estimate the Veteran's METs 
at 5-7.  That level is consistent with the current 30 percent 
rating.  There is no competent evidence that the service-
connected heart disability approximates any applicable criteria 
for a higher rating.  38 C.F.R. § 4.7.  There is no evidence of 
congestive heart failure.  There is no competent medical evidence 
that a workload of greater than 3 METs would result in dyspnea, 
fatigue, angina, dizziness, or syncope.  There is no evidence of 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  There is simply no competent medical evidence of any 
of the criteria required for a higher rating.  

Here, again, while the Veteran may feel that his service-
connected cardiovascular disease warrants a higher rating, the 
medical findings provide a preponderance of evidence by a 
significant margin.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Hart 
and whether staged ratings should be assigned.  We conclude that 
the service-connected heart disease has not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the criteria 
for a 30 percent rating.  

Hypertension

Hypertension is rated under Diagnostic Code 7101.  The current 10 
percent rating is warranted when the diastolic pressure is 
predominantly 100 or more, or systolic pressure is predominantly 
160 or more, or for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  The next higher rating, 20 percent 
rating requires diastolic pressure of predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  A 40 percent 
rating is assigned when the diastolic pressure is predominantly 
120 or more.  The highest rating of 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

When the Veteran was seen at the VA primary care clinic, in 
September 2004, his blood pressure was 137/63.  

The report of the April 2005 VA examination shows the Veteran had 
been taking medication for hypertension since 1984 but it was not 
well controlled.  Some previous blood pressure readings were 
157/71, 155/71, and 155/74.  There were no side effects from the 
medication and he was tolerating it well.  On examination, blood 
pressure readings were 150/90 supine, 150/80 sitting, and 150/80 
standing.  The impression was hypertensive cardiovascular 
disease, blood pressure not adequately controlled.  

When the Veteran was seen at the VA primary care clinic, in 
August 2005, his blood pressures were 160/79 and 140/75.  

When the Veteran was seen at the primary care clinic for stomach 
complaints, in November 2005, his pulse was 67 and his blood 
pressure was 165/80.  This and normal values were discussed with 
the patient.  At the primary care clinic, in January 2006, his 
pulse was 69 and his blood pressure was 161/73.  The results and 
normal values were again discussed.  

Conclusion

The Board again notes the representative's request for a remand 
and another examination of the Veteran.  However, there is no 
evidence that the disability might approximate the criteria for a 
higher rating.  Specifically, there have been some elevated 
systolic readings, which exceed the 160 required for the current 
10 percent ratings.  However, these readings were never out of 
the 160's, and never approached the 200 level required for the 
next higher rating.  Further, it must be kept in mind that a 
higher rating does not require just an occasional reading but 200 
must be the predominant level.  The evidence here shows that the 
predominant readings are far less than those required for the 
next higher rating, 20 percent.  

Hypertension is rated on blood pressure readings.  Here, again, 
those readings, taken by trained medical professionals over a 
significant period of time show that the service-connected 
hypertension does not meet the criteria for any rating in excess 
of 10 percent.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in Hart 
and whether staged ratings should be assigned.  We conclude that 
the service-connected hypertension has not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the criteria 
for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
for each of the service-connected disabilities evaluated in this 
decision, the disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that any of these service-connected disabilities has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated by 
the rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 30 percent for an anxiety reaction with 
headaches, dizziness, and dysthmia is denied.  

A rating in excess of 30 percent for hypertensive cardiovascular 
disease is denied.  

A rating in excess of 10 percent for hypertension is denied.   


REMAND

In his substantive appeal, of May 2006, the Veteran asserted that 
he was totally disabled and could not work because of his 
service-connected disabilities.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for total disability 
based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Veteran has raised such a claim.  
However, the RO has yet to adjudicate the TDIU claim.  It would 
be improper and prejudicial to the Veteran for the Board to 
adjudicate the claim in the first instance.  Therefore, because 
it is part of the Veteran's increased rating claims, it is 
remanded to the agency of original jurisdiction (AOJ).  

Accordingly, the issue of entitlement to TDIU is REMANDED for the 
following action:

The AOJ should adjudicate the TDIU claim in 
light of any evidence added to the record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


